Citation Nr: 0002506	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, as secondary to the medication taken for the 
service-connected asthma.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to restoration of a 30 percent rating for 
asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1988 to April 
1992.

By rating action in November 1995, the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) proposed reducing the evaluation for the service-
connected asthma from 30 percent to 10 percent.  This matter 
comes before the Board of Veterans' Appeals (Board) partially 
from a March 1996 rating decision in which the RO reduced the 
rating assigned for the service-connected asthma from 30 
percent to 10 percent.  As a result the veteran's combined 
evaluation for his service-connected disabilities went from 
40 percent to 20 percent.  This matter also arises from a 
February 1997 rating decision in which the RO denied a rating 
in excess of 10 percent for the veteran's service-connected 
asthma.  This matter further arises from a September 1997 
rating decision in which the RO denied service connection for 
gastroesophageal reflux as secondary to the medication taken 
for the service-connected asthma.  

The Board notes that the claims for an increased rating for 
asthma and for restoration of a 30 percent rating for asthma 
will be addressed in the remand following the decision.  


FINDINGS OF FACT

1.  The veteran's claim that his gastroesophageal reflux 
disease is secondary to the medication taken for the service-
connected asthma was not accompanied by any medical evidence 
to support that allegation.

2.  The claim for service connection for gastroesophageal 
reflux disease as secondary to the medication taken for the 
service-connected asthma is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for 
gastroesophageal reflux disease as secondary to the 
medication taken for the service-connected asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in February 1990 the 
veteran was treated for possible gastroenteritis.  Service 
medical records are otherwise negative for any complaints of 
or findings of gastroesophageal reflux disease.  

A VA outpatient treatment record dated in July 1996 showed 
that the veteran reported having abdominal indigestion, and 
admitted to waking up with a bitter taste in his mouth.  The 
diagnostic impression was GERD (gastroesophageal reflux 
disease).  A report of an air contrast upper gastrointestinal 
series taken in August 1996 showed moderate gastroesophageal 
reflux when he swallowed in a supine position.  There was no 
demonstrable esophageal ulceration or stricture formation.  

On VA examination in June 1997 the veteran reported that his 
weight fluctuated, he could not eat, and he felt burning in 
the chest, as though he needed to throw up.  He had recurrent 
bouts of nausea, and was intolerant of milk or any type of 
fruit juice.  Objective examination showed that there was 
pain in the epigastric substernal region that was described 
as burning.  An upper GI (gastrointestinal) series was within 
normal limits and showed no evidence of reflux.  The 
diagnosis was that no chronic GI disorder was found.  It was 
noted that he had a history of moderate gastroesophageal 
reflux shown by an x-ray dated in August 1996, but that 
current x-rays were negative.  The VA examiner opined that 
the gastroesophageal reflux "must therefore be 
intermittently present".

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131.  The law also provides that disability 
which is proximately due to or the result of a service-
connected disability shall be service-connected.  38 C.F.R. § 
3.310.  

The law provides that a claimant for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  VA has 
the duty to assist a claimant in developing facts pertinent 
to the claim, if the claim is determined to be well grounded.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
answered is whether the veteran has presented a well grounded 
claim; that is, a claim which is plausible.  If the veteran 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

As explained below, the Board finds that the veteran's claim 
for service connection for gastroesophageal reflux disease is 
not well grounded.  To sustain a well grounded claim, the 
veteran must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  

The veteran contends that he has gastroesophageal reflux 
disease as a result of the medications taken for his service-
connected asthma.  The record arguably reflects that the 
veteran currently has, or at least intermittently has, 
gastroesophageal reflux disease.  On VA examination in 1997 
no chronic gastrointestinal disorder was found and it was 
noted that there was a history of moderate gastroesophageal 
reflux shown by an x-ray dated in 1996, but current x-rays 
were negative.  The VA examiner concluded that the veteran's 
gastroesophageal reflux was intermittently present.  There 
is, however, no competent (medical) evidence of a 
relationship (or nexus) between the veteran's 
gastroesophageal reflux disease and the medication taken for 
his service-connected asthma.  The veteran has alleged that 
his gastroesophageal reflux disease is related to the 
medication taken for his service-connected asthma.  However, 
lay statements, such as the veteran's own assertions that his 
gastroesophageal reflux disease is related to his asthma 
medication are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to opine regarding 
medical etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Absent competent medical evidence showing that the veteran's 
gastroesophageal reflux disease is related to the service-
connected asthma, the claim is not well-grounded, and he has 
not met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Caluza, supra.  Thus, the instant claim is not 
well grounded as it lacks plausibility and must therefore be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

At a personal hearing at the RO in May 1996 the veteran 
indicated that he had at least five severe asthma attacks in 
the past year and had been treated each time at the hospital 
at the Salem VA medical center (VAMC).  He reported that he 
received periodic treatment for his asthma at the Salem VAMC, 
and submitted Salem VAMC treatment records dated in June and 
September 1995, but indicated he had been seen at that 
facility more than that.  A review of the record shows that 
there are also Salem VAMC treatment records in the claims 
file dated in July and August 1996, but there are no 
additional VAMC treatment records in the claims folder.  It 
appears that the RO has yet to request complete medical 
treatment records from the Salem VAMC.  The RO has only 
requested the veteran's employment records from the Salem 
VAMC.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran's asthma is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The Board notes that the 
schedular criteria for the evaluation of respiratory 
disorders were changed effective October 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the veteran's claim was pending at the time these 
new regulations became effective, his claim should be 
considered under both the old regulations and the current 
regulations.  

The Board notes that the new Diagnostic Code 6602 criteria 
are significantly different than the old criteria, and are 
partially based on the results of a specialized test, a 
pulmonary function test.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999).  The most recent VA examination in September 
1995 did not include a pulmonary function test and it appears 
that the veteran last underwent such testing in 1994.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In that regard, the RO should obtain 
the requested VAMC treatment records and schedule the veteran 
for an appropriate VA examination, to include a pulmonary 
function test, in order to accommodate the new rating 
criteria under Diagnostic Code 6602 and to determine the 
current severity of his service-connected asthma.  

As to the claim for a restoration of a 30 percent rating for 
the service-connected asthma, the Board notes that in May 
1997 the veteran's claims file came before the Board for 
consideration of other unrelated issues.  In reviewing the 
file, the Board concluded that a statement from the veteran's 
representative received in March 1997 was a notice of 
disagreement with the March 1996 rating decision in which the 
RO reduced the evaluation for the veteran's service-connected 
asthma from 30 to 10 percent.  As this matter had not been 
encompassed in a statement of the case, the Board referred 
the issue of entitlement to a restoration of a 30 percent 
rating for asthma to the RO for issuance of an appropriate 
statement of the case.  In February 1999 the RO issued a 
statement of the case, however, the issue on appeal was noted 
as "evaluation of asthma currently evaluated as 10 percent 
disabling".  

The Board finds that since the RO has not yet issued an 
appropriate statement of the case, encompassing the issue of 
entitlement to a restoration of a 30 percent rating for 
asthma, and pursuant to recent caselaw, this matter should be 
remanded for appropriate action.  Recently, the Court found 
that in such a situation where a veteran has filed a timely 
NOD, the appellate process has commenced and the veteran is 
entitled to a statement of the case on the issue.  Manlincon 
v. West, 12 Vet. App. 238 (1999).   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for asthma since May 
1996.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the Salem VAMC.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected asthma.  
The claims file should be available to 
the examiner for review in connection 
with the examination.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings concerning the veteran's 
service-connected asthma, and should 
include the results of a pulmonary 
function test.  

3.  After completion of the foregoing, 
the RO should review the veteran's claims 
on the basis of all the evidence of 
record.  The increased rating claim 
should be considered under both the old 
and the new rating criteria and rated in 
accordance with the guidance expressed by 
the Court in Karnas, supra.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes consideration of the old and new 
rating criteria.  They should then be 
afforded a reasonable opportunity to 
respond. 

4.  With respect to the claim for a 
restoration of a 30 percent rating for 
asthma, the RO should issue a 
Supplemental Statement of the Case 
encompassing the restoration issue to 
include a recitation of the regulations 
governing reductions of disability 
evaluations.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



